UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-1868


MARTIN GROFF CONSTRUCTION COMPANY, INCORPORATED,

                  Plaintiff - Appellee,

          v.

KEVIN C. BETSKOFF,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:10-cv-03024-RDB)


Submitted:     January 31, 2012             Decided:   February 21, 2012


Before MOTZ, GREGORY, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kevin C. Betskoff, Appellant Pro Se.       George Eugene         Brown,
KRAMON & GRAHAM, PA, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kevin C. Betskoff appeals the district court’s order

remanding the underlying action to Maryland state court.                            We

dismiss the appeal for lack of jurisdiction.

            “Congress has placed broad restrictions on the power

of    federal    appellate     courts   to    review    district       court   orders

remanding removed cases to state court.”                       Things Remembered,

Inc. v. Petrarca, 516 U.S. 124, 127 (1995).                   Thus, remand orders

are   generally      “not   reviewable   on    appeal     or    otherwise.”*         28

U.S.C. § 1447(d).           The Supreme Court has explained that the

appellate       restrictions    of    “§ 1447(d)       must    be    read     in   pari

materia with § 1447(c), so that only remands based on grounds

specified       in    § 1447(c)      [i.e.,     lack      of        subject    matter

jurisdiction and defects in removal procedures] are immune from

review under § 1447(d).”             Things Remembered, 516 U.S. at 127.

Whether a remand order is reviewable is not based on a district

court’s explicit citation to § 1447(c); “[t]he bar of § 1447(d)

applies to any order invoking substantively one of the grounds

specified in § 1447(c).”             Borneman v. United States, 213 F.3d

819, 824-25 (4th Cir. 2000).


       *
       The statute provides an exception to the appellate ban for
civil rights cases removed under 28 U.S.C. § 1443 (2006).      28
U.S.C. § 1447(d) (2006), amended by Removal Clarification Act of
2011, Pub. L. No. 112-51, 125 Stat. 545, 546.


                                         2
            Here, the district court’s remand was based on its

finding    that    it   lacked   subject   matter   jurisdiction    over   the

case.     Accordingly, because we lack jurisdiction to review the

merits of the district court’s order, we dismiss the appeal.                We

dispense    with     oral   argument    because     the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    DISMISSED




                                       3